Citation Nr: 0701263	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral flatfoot. 

3.  Entitlement to an initial compensable evaluation for 
scars, status post breast reduction.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia, left knee, and evaluation in excess of 10 
percent disabling from February 25, 2005.

5.  Entitlement to an initial compensable evaluation for 
chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that denied the 
veteran's claim of entitlement to service connection for 
migraine headaches, and granted the veteran's claims of 
entitlement to service connection for flatfoot, bilateral, 
with an evaluation of 0 percent, scars, superficial, painful 
upon examination, post bilateral breast reduction, with an 
evaluation of 0 percent, right leg limitation of flexion, 
with an evaluation of 0 percent, and left leg chondromalacia 
patella, with an evaluation of 0 percent.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In an April 2005 rating decision, the veteran was granted an 
increased initial evaluation for chondromalacia patella, 
right leg, to 10 percent, and an increased evaluation of 
chondromalacia patella, left leg, to 10 percent, effective 
February 25, 2005.  The veteran continued her appeal of these 
decisions.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) in July 
2005.  However, the veteran failed to report to the hearing.  
As the record does not contain further explanation as to why 
the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).

In an October written statement, the veteran's representative 
stated that the veteran wished to claim entitlement to 
service connection for breast cancer.  The RO has not yet 
addressed this issue, and the matter is therefore referred to 
the RO for the appropriate action.

FINDINGS OF FACT

1.  The veteran had a history of headaches in service, and 
currently suffers a headache disability.

2.  The medical evidence does not indicate that the veteran's 
pes planus is characterized by marked deformity (pronation, 
abduction, etc.) or indication of swelling on use; rather, it 
indicates that the veteran's disability is characterized by 
abnormal weight bearing present when standing, with the 
majority of the weight bearing on her heel and hind foot, and 
pain on manipulation and use of the feet.

3.  On VA physical examination, the veteran was noted to have 
well-healed scars on both breasts that were painful.

4.  At no point in the record does the medical evidence 
indicate that flexion in either knee is limited to 30 degrees 
or less, or extension in either knee to 15 degrees or more.

5.  Prior to the February 25, 2005, a limitation of flexion 
of 45 degrees or less or limitation of extension of 10 
degrees or more was not indicated for the left leg by the 
medical evidence.


CONCLUSION OF LAW

1.  A headache disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for bilateral flatfoot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5276 (2006).

3.  The criteria for an initial compensable evaluation for 
scars, status post breast reduction, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7804 (2006).

4.  The criteria for an initial evaluation in excess of 0 
percent for chondromalacia, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261, 5262 (2006). 

5.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia, left knee, from the period beginning 
February 25, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5261, 5262 (2006).

6.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
July 2002 letter from the AOJ to the veteran, which informed 
her of what evidence was required to substantiate her claim 
and of her and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in her possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's service connection claim for 
migraine headaches, given the favorable decision below, any 
defect in VCAA notice with respect to this issue is moot.  
With respect to the veteran's increased rating claim for her 
scars, because the maximum rating allowed for her disability 
is granted below, any defect in VCAA notice with respect to 
this issue is moot.  With respect to the veteran's flatfeet 
and right and left leg claims, the Board determines that any 
defect in VCAA notice is moot, as the veteran's May 2003 
Notice of Disagreement indicates that the veteran had actual 
notice of the criteria for the establishment of an increased 
rating.  Also, as the Board concludes below that the 
preponderance is against these claims, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA medical examinations, and written 
statements by the veteran and her representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II.  Service Connection for Migraines

The veteran argues that she is entitled to service connection 
for migraine headaches.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
indicate complaints and treatment of headaches in service.  
Also, the record indicates post-service treatment of 
headaches.  Private medical records dated July 2004 to April 
2005 note treatment for migraine headaches.

The veteran was afforded a VA examination in August 2002 to 
assess the nature and etiology of any headaches.  The 
examination report notes that while the veteran believed that 
her headaches were migraine, her headaches were more 
consistent with the tension type headache, both by 
description and by location and the absence of any associated 
migraine phenomenon.  The frequency of the headaches was 
noted to be uncertain, but was noted to be at least once 
every two months, with up to 3-4 days of pain.

In light of the veteran's in-service history of headaches, 
her current treatment for headaches, and affording the 
veteran the benefit of the doubt, the Board finds that the 
evidence supports the veteran's claim for entitlement to 
service connection for her headaches, or is in relative 
equipoise.  Therefore, entitlement to service connection 
headaches is warranted.

III.  Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Bilateral pes planus

The veteran argues that she is entitled to a rating in excess 
of 10 percent for her bilateral pes planus (flatfoot).

Diagnostic Code 5276 for acquired flatfoot provides for the 
following evaluations:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances:  Bilateral: 50 percent; and  
Unilateral: 30 percent. Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities:  Bilateral: 30 percent; and  
Unilateral: 20 percent.  Moderate; weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet:  Bilateral or 
unilateral: 10 percent.  Mild; symptoms relieved by built-up 
shoe or arch support: 0 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The veteran underwent three VA examinations in order to 
determine the extent of her pes planus.

The veteran was afforded a VA examination of her feet in 
August 2002.  On right foot examination, the veteran was 
noted to have: somewhat rigid flatfoot, which did not correct 
when she rose to her toes; some tenderness along her planar 
fascia or Achilles insertion; 5/5 strength of foot inversion 
and eversion, although inversion caused pain; 5/5 strength of 
dorsiflexion and plantar flexion of her ankles; 5/5 strength 
of her EHL; calaneus normal in alignment; normal skin on her 
foot; normal sensation and normal pulses.  On examination of 
her left foot, the veteran was noted to have: findings 
identical to the right with no tenderness to palpation at the 
plantar fascia insertion or Achilles insertion but positive 
peroneal tenderness to palpation; 5/5 strength to plantar 
flexion, dorsiflexion inversion and eversion of the foot, 
although she had pain with inversion; normal pulses and 
normal sensation; 5/5 strength throughout and normal skin on 
her foot.  The examiner's assessment was bilateral painful 
pes planus deformities, which the doctor presumed had been a 
condition present for all of the veteran's life.

On VA examination October 2003, the veteran was noted to have 
a pes planus deformity with a mild to moderate too many toes 
sign; minimal recreation of the arch with heel rise; heel 
that swung into varus; tenderness to palpation at the 
insertion of the posterior tibial tendon into the navicular 
as well as along the posterior tibial tendons' course; 4+/5 
inversion strength of the ankle compared to 5/5 eversion 
dorsiflexion and plantar flexion strength; full range of 
motion of the ankle, with 20 degrees of dorsiflexion and 50 
degrees of plantar flexion.  The examiner's diagnosis was 
posterior tibial tendon insufficiency of the left foot and 
ankle.

On VA examination in February 2005, it was noted that: there 
were no corns or edema present; there were calluses present 
bilaterally at the distal interphalangeal joints of the 
little toes; there was callus present on the left dorsal 
distal interphalangeal joint of the third toe; otherwise, the 
toes and toenails were grossly normal; pulses were patent 
bilaterally; there was no restriction of motion; there was no 
weakness or instability; there was painful motion with 
inversion bilaterally at the ankle; there was also tenderness 
to palpation at the left lateral arch; there was abnormal 
weight bearing present when standing, as she had bilateral 
pes planus with the majority of the weight bearing on her 
heels and hind foot; her gait was slow and she walked with 
her toes elevated; she walked without rolling onto the balls 
of her feet or toes, thus walking relatively flatfooted; 
there was Achilles tendon pain on manipulation along the 
entire length of the Achilles tendon; she had no heel pain of 
the plantar medial lateral or posterior surfaces.  

After review of the medical evidence of record, the Board 
finds that the veteran's pes planus disability does not more 
nearly approximate the criteria for a 20 percent rating than 
that for a 10 percent rating under Diagnostic Code 5276.  
Although it was noted on February 2005 VA examination that 
the veteran had calluses present bilaterally at the distal 
interphalangeal joints of the little toes and on the left 
dorsal distal interphalangeal joint of the third toe, the 
medical evidence does not indicate that the veteran's pes 
planus is characterized by marked deformity (pronation, 
abduction, etc.) or indication of swelling on use.  Rather, 
the evidence indicates that the veteran's disability is 
characterized by abnormal weight bearing present when 
standing, with the majority of the weight bearing on her 
heals and hind foot, and pain on manipulation and use of the 
feet.  The veteran's disability is therefore more 
appropriately rated 10 percent disabling than 20 percent 
under Diagnostic Code 5276.  Accordingly, a rating in excess 
of 10 percent for pes planus is not warranted.

B.  Scars

The veteran argues that she is entitled to a compensable 
rating for her post breast reduction scars.

Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board finds that, affording the veteran the benefit of 
the doubt, the veteran's residual post-operative scars 
warrant a 10 percent evaluation under Diagnostic Code 7804.  
The veteran was afforded a VA examination in March 2005, and 
on physical examination the veteran was noted to have well-
healed scars on both breasts that were painful.  As the 
medical evidence has shown her superficial scars to be 
painful on examination, a 10 percent evaluation is warranted.

An evaluation in excess of 10 percent is not warranted in 
this case, as the veteran receives the maximum rating for 
superficial scars that are not on the head, face, or neck, 
and the evidence does not show her scars to be deep or cause 
limited motion.

C.  Left and right knee chondromalacia

The veteran argues that she is entitled to an initial 
evaluation of her right knee chondromalacia patella in excess 
of 10 percent, an initial compensable evaluation of her left 
knee chondromalacia patella, and an evaluation for left knee 
chondromalacia patella in excess of 10 percent from February 
25, 2005.

An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's chondromalacia patella is currently rated by 
analogy under the criteria for limitation of motion flexion 
and extension of the leg, under Diagnostic Codes 5260 and 
5261, respectively.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and 30 percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran was afforded VA examinations on three occasions 
to determine the extent of any limitation of knee function.

On VA examination in August 2002, the veteran was noted to 
have range of motion of 0 to 130 degrees in her right knee, 
and no range of motion test was indicated for the left.  Both 
knees were stable to anterior, posterior, varus, and valgus 
stress, with no effusion or joint line tenderness, and mild 
patellofemoral crepitus.

On VA examination in October 2003, the veteran was noted to 
have left knee range of motion of 0 to 140 degree, some mild 
patellofemoral crepitus, no effusion or joint line 
tenderness, and the knee was stable to anterior/posterior and 
varus/valgus stresses.  She was diagnosed with patellofemoral 
chondromalacia of the left knee.

On VA examination on February 25, 2005, the veteran was noted 
to have extension of the right knee to 10 degrees without 
pain present and of the left knee to 5 degrees without pain 
present.  Bilateral flexion at the knees was measured at120 
degrees without pain present.  There was no change in range 
of motion after repetitive exercise.  There was pain noted 
during repetitions, but range of motion was noted not to be 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.

In light of the evidence, the Board finds that: the veteran's 
right knee chondromalacia patella does not more closely 
approximate the criteria for a 20 percent rating than that of 
a10 percent rating; the veteran's left knee chondromalacia 
patella does not more closely approximate the criteria for a 
10 percent rating than that of a 0 percent rating for the 
time period prior to February 25, 2005; and the veteran's 
left knee chondromalacia patella does not more closely 
approximate the criteria for a 20 percent rating than that of 
a 10 percent rating for the time period beginning February 
25, 2005.  At no point in the record does the medical 
evidence indicate that flexion in either knee is limited to 
30 degrees or less, or extension in either knee 15 degrees or 
more.  Accordingly, a rating of 20 percent or higher for 
either leg is not warranted under either of Diagnostic Codes 
5260 or 5261.  Furthermore, prior to the February 25, 2005 VA 
examination, a limitation of flexion of 45 degrees or less or 
limitation of extension of 10 degrees or more was not 
indicated for the left leg by the medical evidence.  
Therefore, for the period prior to February 25, 2005, a 
compensable rating for the veteran's left leg was not 
warranted.

In making the above determinations, the Board has considered 
DeLuca, but finds that additional functional loss due to 
pain, weakness, excess fatigability, or incoordination that 
would warrant higher ratings than those already given to the 
veteran has not been demonstrated.  Accordingly, increased 
ratings for the veteran's chondromalacia of the left and 
right knees are not warranted in the instant case.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
any of his disabilities has gotten worse.

IV.  Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
pes planus, right and left leg chondromalacia, and status 
post breast reduction scars, so as to warrant assignment of 
increased ratings on an extra-schedular basis.  There is no 
showing that any disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


1.  Entitlement to service connection for headaches is 
granted.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral flatfoot is denied.

3.  Entitlement to an initial evaluation for scars, status 
post breast reduction, of 10 percent but no more is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia, left knee, and evaluation in excess of 10 
percent disabling from February 25, 2005, is denied.

5.  Entitlement to an initial compensable evaluation for 
chondromalacia, right knee is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


